Citation Nr: 1825514	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection sleep apnea to include as secondary to hypertension.

3.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims.  The Board notes that the Veteran retired in June 2005 following over 23 years of service, and in his initial January 2008 application for benefits, he list that he is receiving treatment for various Air Force Base medical facilities up until 2007.  As the claim was filed in January 2008 the Board notes that the Veteran may be implying that he is still receiving care from Air Force Healthcare providers.  Importantly, there is no private or VA treatment records associated with the Veteran's claims file outside of his examinations.  The Veteran's retired status after 23 years, his notation of medical treatment at Air Force medical facilities following separation, and the almost absolute lack of any medical treatment records, lead the Board to believe that the Veteran receives medical care from the Defense Health Agency (i.e. TRICARE).  As the Veteran's  request in January 2008 for medical records to be procured, noted above, was never acted upon, the Board finds that the duty to assist the Veteran in the development of his claim was not fulfilled.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Additionally, the Board must remand the case back to the AOJ and has no discretion on the matter as the provisions of 38 C.F.R. § 19.31 require that the AOJ issue a supplemental statement of the case (SSOC) if additional pertinent evidence is received and the case has not yet been certified for appeal.  38 C.F.R. § 19.31.  The record shows that the AOJ received additional medical evidence in the form of medical records from the Veteran, after the latest SOC was issued in August 2014, but before the case was certified to the Board in May 2016.  Because the additional evidence contains medical evidence pertaining to the issue on appeal, a remand is required to allow the AOJ opportunity to adjudicate these claims in light of the new evidence.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in any private medical records associated with the Veteran's September 2014 filing with the VA which included a prescription printout from "RelayHealth." 

Follow-up with the Veteran to identify which Air Force Base Medical Facilities he was referring to in his January 2008 application for benefits when he wrote that he received that he was treated in 2007 at "Various AFB Med Facilities." 

Alert the Veteran that medical treatment records from the Air Force following his retirement are not automatically available to the VA and must be requested, and it is important that he provides dates and locations of treatment following his separation from service.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case that considers all the evidence since the last statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

